Citation Nr: 0416441	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of traumatic 
right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the issue of 
entitlement to service connection for residuals of a 
traumatic right leg injury.

In November 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.

In January 2001, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  Following 
development, in a March 2003 decision, the Board denied the 
veteran's claim seeking entitlement to service connection for 
residuals of a traumatic right leg injury.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
parties filed a Joint Motion for Remand (Joint Motion), 
asking the Court to vacate the Board's March 2003 decision 
and remand the case for further development and 
readjudication consistent with the enhanced notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  On December 24, 2003, the Court granted the Joint 
Motion, vacated the March 2003 decision, and remanded the 
case to the Board for readjudication and disposition 
consistent with that motion. 

A motion to advance this appeal on the docket, due the 
veteran's age, was received in May 2004.  This motion was 
granted by the undersigned Veterans Law Judge later in June 
2004.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Joint Motion noted that the Board's discussion of the 
notice and duty to assist provisions of the VCAA was 
deficient.  In this case, the Board noted that the appellant 
was notified of the evidence needed to substantiate his claim 
but the Board did not specifically address whether the 
appellant was advised which portion of the information and 
evidence, if any, was to be provided by him and which 
portion, the VA would provide.  Moreover, the Board observes 
that the October 2002 supplemental statement of the case did 
not contain the pertinent regulations promulgated in response 
to the VCAA, in particular, 38 C.F.R. §§ 3.102 and 3.159 
(2003).
 
Consistent with the Joint Motion, this case is remanded to 
the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification 
necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is fully complied with and 
satisfied.  The veteran should be 
specifically informed as to what evidence 
is needed to substantiate his claim, what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA had or 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, under 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.  
The claims file must include 
documentation that there has been 
compliance with the VA's redefined duty 
to notify a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.  

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If the determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which discusses the issues raised in the 
Joint Motion and fully sets forth the 
controlling law and regulations pertinent 
to the appeal, including 38 C.F.R. 
§§ 3.102 and 3.159 (2003).  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with the Court's 
Order and due process of law.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




